DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The amendment filed December 14, 2020 is acknowledged and has been entered.  Claim 49 has been canceled.  Claims 48, 50, 51, and 61-63 have been amended.

2.	Receipt of the declaration of Lin Li and Anne-Line Anderson under 37 C.F.R. § 1.130(a) filed December 14, 2020 is acknowledged.

3.	Claims 48 and 50-63 have been examined.

Priority
4.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing dates of earlier filed applications is acknowledged.  
However, claims 62 and 63 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112, first paragraph, as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of claims 62 and 63 is deemed the filing date of the instant application, namely September 18, 2017.

Declaration
5.	The declaration of Lin Li and Anne-Line Anderson under 37 C.F.R. § 1.130(a) filed December 14, 2020 has been considered and is deemed sufficient to obviate the grounds of rejection of the claims under 35 U.S.C. §§ 102 and 103 as being anticipated or obvious over Li et al. as set forth in the preceding Office action mailed September 15, 2020.  

Grounds of Objection and Rejection Withdrawn
6.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed September 15, 2020.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 60, 62, and 63 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
The considerations that are made in determining whether a claimed invention is supported by an adequate written description are outlined by the published Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, ``Written Description'' Requirement (Federal Register; Vol. 66, No. 4, January 5, 2001; hereinafter “Guidelines”).  A copy of this publication can be viewed or acquired on the Internet at the following address: <http://www.gpoaccess.gov/>.  
These guidelines state that rejection of a claim for lack of written description, where the claim recites the language of an original claim should be rare.  Nevertheless, these guidelines further state, “the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention” (Id. at 1105).  The “Guidelines” continue:

The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.  
  
	With further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
1  
Support for this position is found in the following discussion, but it is submitted that at best the specification only adequately describes with any of the clarity and particularity necessary to reasonably convey Applicant’s possession of the claimed invention as of the filing date of this application, so as to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph, a diabody comprising a first target binding site and/or a second target binding site that specifically binds to CEA, wherein either of which 
Given the language of the instant claims, it is apparent that the claimed diabody might comprise both the heavy chain and light chain variable domains of the murine anti-CEA T84.66 antibody, but it might not – it might instead comprise some other light chain variable domain, which need not comprise any one of the CDRs of which the light chain variable domain of the murine anti-CEA T84.66 antibody is comprised. 
Yet, apart from the light chain variable domain of the murine anti-CEA T84.66 antibody, which is described with clarity and particularity by the disclosure, it appears the specification fails to describe any other light chain variable domains of any other antibodies structurally and/or functionally unrelated to the murine anti-CEA T84.66 antibody, which can functionally substitute for the light chain variable domain such that the resulting variant comprising variable regions derived from such disparate sources has or retains the ability of the murine anti-CEA T84.66 antibody to specifically bind to CEA.  Although one skilled in the art could screen libraries composed of a large plurality of light chain variable domains derived from many different sources (e.g., other antibodies) to possibly identify other such variable domains that might be functional equivalents of the variable domain of the light chain variable domains of the murine anti-CEA T84.66 antibody, it cannot be predicted whether such variable domains can actually be found; and besides, Applicant is reminded that the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Moreover, Applicant is reminded that an adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  So, again, while one could test a plurality of light chain variable domains derived from many different sources (e.g., other antibodies) to possibly identify other such variable domains that might be functional equivalents of the variable domain of the light chain variable domains of the murine anti-CEA T84.66 antibody, a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011). Thus, in this instance, given the fact that no functionally equivalent light chain variable domain is described with particularity, it seems the actual inventive work of producing at least a substantial number of the claimed antibodies comprised of light chain variable domains having structures differing from that of the light chain variable domain of the murine anti-CEA T84.66 antibody would be left for subsequent inventors to complete; and as that appears the case, it is submitted that the disclosure cannot be considered to adequately describe the claimed invention in a manner that would reasonably convey to the skilled artisan that Applicant had possession of the clamed invention as of the filing date of this application, so as to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.      
Then, while the claimed antibody might comprise the heavy chain variable domain of the murine anti-CEA T84.66 antibody, it might not – it might instead comprise a variant thereof comprising a CDR3 comprising the amino acid sequence of CDR3 of  the murine anti-CEA T84.66 antibody but which otherwise comprises CDRs that are different from those of the heavy chain variable domain of the murine anti-CEA T84.66 antibody.  The skilled artisan cannot immediately envision, recognize or distinguish at least a substantial number of the claimed plurality of such structurally different antibodies, which have or retain the ability to specifically bind to CEA, since, for example, there is no correlation between any one particularly identifying structural feature, which is shared by members of the claimed plurality of antibodies, and their common ability to bind to CEA.  It cannot be presumed that an antibody comprising a heavy chain variable domain comprising a CDR3 comprising the amino acid sequence of CDR3 of the heavy chain variable domain of the murine anti-CEA T84.66 antibody but which otherwise has a structure that is 
In support of this conclusion it is noted that Rudikoff et al. (Proc. Natl. Acad. Sci. USA. 1982; 79: 1979-1983) teaches an altered antibody which contains the same heavy and light chain CDR3 sequences as a parental antibody and the altered antibody loses its antigen binding specificity by a single change in a CDR1 residue.  
To further address this issue, it is first noted that Mariuzza et al. (Annu. Rev. Biophys. Biophys. Chem. 1987; 16: 139-159) reviews the structural basis of antigen-antibody recognition.  A naturally occurring antibody comprises two polypeptides, the so-called light and heavy chains.  The antigen-combining site of an antibody is a three-dimensional structure, which fully comprises six “complementarity-determining regions” (CDRs), three each from the light and heavy chains.  The amino acid sequences of the CDRs are hypervariable, as the amino acid residues contained within the CDRs determine much of antibody’s antigen-binding specificity.  Of the amino acid residues of the antibody contacting the antigen, six are within the light chain, nine are within the heavy chain, and two are within the constant or nearly constant “framework” regions.
So, as noted by Mariuzza et al. (supra), it is well established fact in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.   Even minor changes in the amino acid sequences of the heavy and light variable supra).   Again, Rudikoff et al. teaches that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of, or failure to retain the antigen binding specificity of the “parental” antibody by the variant; see entire document (e.g., the abstract).  This sensitivity to such minor alterations is not an anomaly, but rather a prevalent, if not frequent phenomenon2.
Granted, the prior art teaches well-known and conventional methodology for “humanizing” monoclonal antibodies by grafting the complementarity determining regions (CDRs) of the heavy and light chain variable domains of an antibody into a heterologous framework without substantial loss of binding specificity and/or affinity.  For example, Gussow et al. (Methods in Enzymology. 1991; 203: 99-121) teach the general methodology for making humanized antibodies; see entire document.  One means for producing a humanized antibody involves grafting the six CDRs from the light and heavy chain variable regions from a murine antibody into the framework of a human antibody.  However, in general, if only one or two of the CDRs from either the light or heavy chain variable region were to be grafted, but not all three, the resultant antibody would not be expected to retain the binding affinity and specificity of the parent antibody.  
Thus, while the prior art teaches some understanding of the structural basis of antigen-antibody recognition and conventional methodology for humanizing monoclonal antibodies, it is aptly noted that the art is characterized by a high level of unpredictability, since the skilled artisan still cannot accurately and reliably predict the consequences of amino acid substitutions, insertions, and deletions in the antigen-binding domains and surrounding framework regions of antibodies.  For example, Giusti et al. (Proc. Natl. Acad. Sci. USA. 1987 May; 84 (9): 2926-2930) teaches the specificity and affinity of an antibody is exquisitely sensitive to amino acid substitutions within the primary structure of the antibody, since only a single amino acid substitution in the heavy chain of an antibody completely altered the binding specificity of an antibody that binds phosphocholine, such that the altered antibody fails to bind phosphocholine but instead binds DNA; see entire Proc. Natl. Acad. Sci. USA. 1989 Jul; 86 (14): 5532-5536) teaches that significant structural and functional changes in an antigen-binding site can be caused by amino acid substitutions in the primary structure of an antibody, including substitutions as a site remote from the complementarity determining regions of the antigen-binding domain; see entire document (e.g., the abstract).  Similarly, but more recently, Caldas et al. (Mol. Immunol. 2003 May; 39 (15): 941-952) teaches an unexpected effect of substituting a framework residue upon binding specificity during the humanization of an antibody that binds CD18; see entire document (e.g., the abstract).  
Despite such evident unpredictability, and the fact that certain amino acid residues within the framework regions, as opposed to the CDRs, may have importance in determining the specificity and/or affinity of an antibody for an antigen, there is near consensus in the art that the specificity of the antibody is most dependent upon the identities of the CDRs.  Vajdos et al. (J. Mol. Biol. 2002 Jul 5; 320 (2): 415-428), for example, states that antigen binding is primarily mediated by the CDRs more highly conserved framework segments, which connect the CDRs, are mainly involved in supporting the CDR loop conformations, and in some cases framework residues also contact antigen; see entire document (e.g., page 416, column 1). 
Not inconsistently, De Pascalis et al. (J. Immunol. 2002; 169 (6): 3076-3084), for example, describes demonstrating by CDR grafting that, while perhaps not directly contacting the antigen, certain framework residues are essential to the preservation of the structural integrity of the antigen binding site; see entire document (e.g., page 3079, column 2).  Having realized the role of the framework residues, Wu et al. (J. Mol. Biol. 1999 Nov 19; 294 (1): 151-162) discloses the finding that it is difficult to predict which framework residues serve critical roles in maintaining the antibody’s affinity and specificity, due in part to the large conformational change that occur in the antibody upon its interaction with the antigen; see entire document (e.g., page 152, column 1).  
The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site is underscored by the disclosure, for example, of Casset et al. (Biochem. Biophys. Res. Commun. 2003 Jul 18; 307 (1): 198-205).  Casset et al. describes the rational design and construction of a peptide mimetic of an anti-CD4 monoclonal antibody binding site; see entire document (e.g., the abstract).  The peptide 
The art of engineering functional recombinant antibodies, such as the grafted antibodies to which the claims are directed, is even more confounded by findings that residues, which are positioned outside the recognized boundaries of the canonical CDRs, may contribute substantially to the interaction of an antibody and an antigen.  For example, MacCallum et al. (J. Mol. Biol. 1996 Oct 11; 262 (5): 732-745) describes the discovery that although the residues of CDR3 of the heavy and light chains are dominant determinants of the interaction, a number of essential residues contacting the antigen have been placed outside the regions that are recognized using the conventional or standard definitions of the CDRs, which are generally used to define the components of the antigen binding site of the antibody; see entire document (e.g., page 733, column 2).  Moreover, MacCallum et al. teaches an appreciation of the fact that residues within the CDRs that do not actually make contact with the antigen may be important because of their contributions to the conformation of the antibody’s antigen recognition site; see, e.g., page 735, column 1.  
Making further apparent the unpredictability of the importance of residues within the CDRs and other parts of an antibody, which must instead be determined empirically, Holm et al. (Mol. Immunol. 2007 Feb; 44 (6): 1075-1084) describes the mapping of residues important to the interaction of an anti-cytokeratin antibody with the antigen, where although residues in the CDR3 of the heavy chain were determined to be essential, they disclose their unexpected finding that a residue in CDR2 of the light chain forms a 
Here Applicant is reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  In this instance, it is submitted that there is no language that adequately describes with the requisite clarity and particularity the genus of diabodies, as a whole, to which the claims are now drawn.  A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention. 
Applicant is further reminded of the recent decision by the Federal Circuit in which it is stated:  “Claiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described.”  Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).
Here too it is aptly noted that the greater the variation in the genus, the less representative any particular antibody would be.  See In re Alonso, 88 USPQ2d 1849 (Fed. Cir. 2008).
From the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

The specification describes with the requisite clarity and particularity only a diabody comprising a first target binding site and/or a second target binding site that specifically binds to CEA, wherein either of which comprises a heavy chain variable domain comprising the amino acid sequence of the heavy chain variable domain of the murine anti-CEA T84.66 antibody and a light chain variable domain comprising the amino acid sequence of the light chain variable domain of the murine anti-CEA T84.66 antibody – not adequately described is the claimed diabody that must bind to CEA but which comprises a first target binding site and/or a second target binding site comprising a heavy chain variable domain comprising any two contiguous amino acids of the amino acid sequence of the heavy chain variable domain of the murine anti-CEA T84.66 antibody and/or a light chain variable domain comprising any two contiguous amino acids of the amino acid sequence of the light chain variable domain of the murine anti-CEA T84.66 antibody.   
Turning to address one last point before concluding, claim 60 recites, “wherein the residues of the first linker sequence are glycine residues and wherein the residues of the second linker sequence are glycine residues”, but it does not appear that such a diabody is described, which is shown to be fully functional.  Notably while the specification discloses that “[the] linker sequence is preferably a glycine sequence typically having from about 5 to about 10 glycine residues, preferably 6, 7, 8 or 9 residues and most preferably 8 residues” (paragraph [00023] at page 10 of the specification), it does not appear to describe a linker that is composed entirely of glycine residues (i.e., it does not describe a linker consisting of glycine residues).  Instead the specification describes a diabody comprising a linker comprising the amino acid sequence of SEQ ID NO: 9 (Gly-Gly-Gly- Ser-Gly-Gly-Gly-Gly).  It is submitted that it cannot be predicted whether or not a diabody comprising a linker consisting of glycine residues can be made and used because it is not evident that such a diabody will be fully functional, but even so the description of a diabody 
 “Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354.  
In this case, since the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite structural and functional properties, which can be used to practice the claimed processes, so as to achieve the claimed objectives or effects.
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Lastly, since the claims are not necessarily limited to known materials having the structure and functional properties of the claimed antibody, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

10.	Claims 60, 62, and 63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making and using a diabody according to any of claims 48-61, does not reasonably provide enablement for making and/or using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.  
“[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice3), it cannot be practiced without undue experimentation.
	As explained in the above rejection of the claims according to claim 61 the diabody comprises a first target binding site and/or a second target binding site that specifically binds to CEA, which according to claims 62 and 63 comprise a heavy chain variable domain comprising “a heavy chain variable domain polypeptide sequence of the murine anti-CEA T84.66 antibody” and a light chain variable domain comprising “a light chain variable domain polypeptide sequence of the murine anti-CEA T84.66 antibody”.  As 
Here it would seem that what Applicant has shown is at best a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify any diabody having a structure according to the claims, which is found to be capable of binding to CEA; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
     	It is therefore submitted that at best the specification would only reasonably enable the production and use of a diabody comprising a first target binding site and/or a second target binding site that specifically binds to CEA, wherein either of which comprises a heavy chain variable domain comprising the amino acid sequence of the heavy chain variable domain of the murine anti-CEA T84.66 antibody and a light chain variable domain comprising the amino acid sequence of the light chain variable domain of the murine anti-CEA T84.66 antibody.
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign 

12.	Claims 62 and 63 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Olafsen et al. (Protein Eng. Des. Sel. 2004 Jan; 17 (1): 21-7). 
	Applicant is reminded that claims 62 and 63 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112, first paragraph, as lacking adequate written description and a sufficiently enabling disclosure.  As explained above, in order to receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.  Accordingly, the effective filing date of claims 62 and 63 is deemed the filing date of the instant application, namely September 18, 2017; and therefore Olafsen et al. is prior art under pre-AIA  35 U.S.C. § 102(b).
	Olafsen et al. teaches a cysteine-modified diabody (Cys-diabody) that retained high binding affinity to CEA; see entire document (e.g., the abstract).  Olafsen et al. teaches the diabody comprises two single chain polypeptide comprising the heavy chain variable domain and the light chain variable domain of murine anti-CEA antibody T84.66 adjoined by a linker of 8 amino acids; see, e.g., Figure 1 at page 22.  Olafsen et al. teaches that each of the polypeptides comprised a C-terminal extension of glycine-glycine-cysteine; see, e.g., the abstract.  Olafsen et al. teaches the Cys-diabody exists as a disulfide bonded dimer; see, e.g., the abstract. 
	Absent a showing of any difference it is submitted that the disclosure of the diabody described by Olafsen et al. anticipates the claimed invention.  

13.	Claims 48, 50, 52, 53, and 56-59 are rejected under 35 U.S.C. 102(b) as being anticipated by Adams et al. (Cancer Res. 1993 Sep 1; 53 (17): 4026-4034), as evidenced by Tai et al. (Cancer Res. 1995 Dec 1; 55 (23 Suppl): 5983s-5989s).
Beginning at page 11 of the amendment filed December 14, 2020 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons: 
	Adams et al. teaches a divalent disulfide bonded diabody comprised of two single chain Fv (scFv) molecules; see entire document (e.g., the abstract; and page 4026, column 2, through page 4027, column 1. Adams et al. teaches the monomeric scFv molecules of which the divalent molecule is comprised were tailed at their C-termini with a spacer of four glycine residues and a terminal cysteine residue; see, e.g., the abstract; and page 4026, column 2. Adams et al. teaches the divalent dimers were formed through disulfide bonds by oxidation of the C-terminal cysteine residues of the monomers; see, e.g., page 4026, column 2.
	As evidenced by Tai et al., each of the monomers of which the divalent dimer is comprised comprises a heavy chain variable region and a light chain variable region, which are adjoined by a linker consisting of 14 amino acids having one of two amino acid sequences; see entire document (e.g., page 5984s, Table 1).
	Applicant has traversed the propriety of maintaining this ground of rejection arguing that Adams et al. does not teach that the targeting binding sites are formed by the interaction of the heavy chain variable domain present in one of the polypeptides and the light chain variable domain present in the other polypeptide.
	In response, it is well known that a diabody forms by folding in such a way that the targeting binding sites are formed by the interaction of the heavy chain variable domain present in one of the polypeptides and the light chain variable domain present in the other polypeptide.4  This is the reason why that if a diabody to be produced is bispecific the domains of the different antibodies from which the diabody is derived must be swapped such that one of the polypeptides comprises VHA linked to VLB, where the other comprises VHB linked to VLA.5

s 62 and 63 are rejected under 35 U.S.C. 102(b) as being anticipated by Li et al. (Bioconjug. Chem. 2002 Sep-Oct; 13 (5): 985-95; electronically published August 28, 2002). 
	Applicant is reminded that claims 62 and 63 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112, first paragraph, as lacking adequate written description and a sufficiently enabling disclosure.  As explained above, in order to receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.  Accordingly, the effective filing date of claims 62 and 63 is deemed the filing date of the instant application, namely September 18, 2017; and therefore Li et al. is prior art under pre-AIA  35 U.S.C. § 102(b).
Li et al. teaches a bivalent single chain Fv (scFv) molecule, or “cys-diabody”; see entire document (e.g., the abstract). Li et al. teaches the subunits of a diabody described by others (i.e., the “T84.66” diabody6)  were re-engineered to introduce reactive thiol groups. More particularly, the C-terminal serine of the heavy chain of the subunit was mutated to leucine and extended by three amino acids, glycine-glycine-cysteine (page 988), such that the C-termini of the heavy chain variable domains of the individual subunits are tailed with the amino acid sequence: LGGC.  Li et al. teaches the interaction of the monomeric subunits of which the bivalent molecule is comprised is stabilized through disulfide bonds by oxidation of the C-terminal cysteine residues (see, e.g., page 986; page 988; Figure 1 at page 988; and page 992).
Accordingly, absent a showing of any difference, it is submitted that the disclosure by the prior art anticipates the claimed invention.

Claim Rejections - 35 USC § 103
15.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

16.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

17.	Claims 48, 49, and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams et al. (Cancer Res. 1993 Sep 1; 53 (17): 4026-4034), as evidenced by Tai et al. (Cancer Res. 1995 Dec 1; 55 (23 Suppl): 5983s-5989s), in view of Holliger et al. (Proc. Natl. Acad. Sci. USA. 1993 Jul 15; 90 (14): 6444-6448).
	Beginning at page 14 of the amendment filed December 14, 2020 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons: 
Claim 48, 49, and 51 are herein drawn to the diabody of claim 48, wherein the first target binding site binds a different target from the second binding site (i.e., wherein the antibody fragment is bispecific). 
As evidenced by Tai et al., Adams et al. teaches that which is set forth in the above rejection of claims 48, 50, 52, 53, and 56-59 under 35 U.S.C. 102(b).
Adams et al. does not expressly teach the production of a diabody comprising scFv 
Holliger et al. teaches monospecific and bispecific diabodies comprising scFv molecules in which the heavy and light chain variable regions are adjoined by a linker comprising 5 amino acids (i.e., G4S) or a linker of 10 or 15 amino acids of a twice or thrice repeated sequence of G4S; see entire document (e.g., the abstract; page 6445; and Figure 1 at page 6445).
It would have been obvious to one ordinarily skilled in the art at the time the invention was made to produce bispecific diabodies comprising scFv molecules in which the heavy and light chain variable regions are adjoined by a linker comprising about 5 to about 10 amino acids. One ordinarily skilled in the art at the time the invention would have been motivated to do so to produce a bispecific diabody such that the antibody is capable of specifically binding to two different antigens, which as Holliger et al. discloses has many practical applications (see, e.g., page 6444).
Applicant has traversed the propriety of maintaining this ground of rejection arguing that Adams et al. does not teach that the targeting binding sites are formed by the interaction of the heavy chain variable domain present in one of the polypeptides and the light chain variable domain present in the other polypeptide.
	In response, it is well known that a diabody forms by folding in such a way that the targeting binding sites are formed by the interaction of the heavy chain variable domain present in one of the polypeptides and the light chain variable domain present in the other polypeptide.7  This is the reason why that if a diabody to be produced is bispecific the domains of the different antibodies from which the diabody is derived must be swapped such that one of the polypeptides comprises VHA linked to VLB, where the other comprises VHB linked to VLA.8

Double Patenting
18.	The nonstatutory double patenting rejection is based on a judicially created In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

19.	Claims 48, 51-59, and 62 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,765,155.  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claim 1 of the patent is drawn to a recombinant antibody or fragment thereof comprising: a first single chain polypeptide subunit comprising: a first heavy chain variable domain polypeptide sequence; a first light chain variable domain polypeptide sequence; a first linker sequence connecting the first heavy chain variable domain polypeptide sequence to the first light chain variable domain polypeptide sequence; and a first cysteine residue located at a first C terminus of the first single chain polypeptide subunit, 
At page 15 of the amendment filed December 14, 2020 Applicant has requested that this issue be held in abeyance until an indication of allowable subject matter.
Applicant’s remark has been carefully considered but such issues may not be held in abeyance.
First, there can be no indication of allowable subject matter unless or until this issue is resolved.
Second, concerning a fully responsive reply to a non-final Office action, it is noted that 37 C.F.R. § 1.111(b) states: 

In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner ’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated.  The applicant ’s or patent owner ’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section [underling added for emphasis].

The issue at hand is not a matter of form, but rather the substantive issue.  An amendment which does not comply with the provisions of 37 C.F.R. 1.121(b), (c), (d), and (h) may be held not fully responsive.  See M.P.E.P. § 714.02.  Accordingly, Applicant should either traverse the propriety of this ground of rejection or remedy the issue by appropriately amending the claims in this application (or the application with conflicting claims) or by filing a terminal disclaimer.

20.	Claims 48 and 50-60 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,701,754.  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1 and 2 of the patent are drawn to an antibody fragment comprising: a first single-chain polypeptide subunit that comprises: a first heavy chain variable domain polypeptide connected by a first linker sequence to a first light chain variable region polypeptide; and a first tail sequence that comprises a first cysteine residue; and a second single-chain polypeptide subunit that comprises: a second heavy chain variable domain polypeptide connected by a second linker sequence to a second light chain variable region polypeptide; and a second tail sequence that comprises a second cysteine residue, wherein the first heavy chain variable domain polypeptide and the second light chain variable region polypeptide together form a first target binding site; wherein the second heavy chain variable domain polypeptide and the first light chain variable region polypeptide together form a second target binding site; and wherein the first cysteine 
At page 15 of the amendment filed December 14, 2020 Applicant has requested that this issue be held in abeyance until an indication of allowable subject matter.
Applicant’s remark has been carefully considered but such issues may not be held in abeyance.
First, there can be no indication of allowable subject matter unless or until this issue is resolved.
Second, concerning a fully responsive reply to a non-final Office action, it is noted that 37 C.F.R. § 1.111(b) states: 

In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner ’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated.  The applicant ’s or patent owner ’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section [underling added for emphasis].

The issue at hand is not a matter of form, but rather the substantive issue.  An amendment which does not comply with the provisions of 37 C.F.R. 1.121(b), (c), (d), and (h) may be held not fully responsive.  See M.P.E.P. § 714.02.  Accordingly, Applicant should either traverse the propriety of this ground of rejection or remedy the issue by 

21.	Claims 48, 50, 51, 53, and 55-59 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,414,820.
The claims of the patent are drawn to a cys-diabody that is either monospecific or bispecific.
It is submitted that in view of the claims and a common understanding of the nature of the “cys-diabody” by the artisan, the diabody, as claimed by the instant application, would be seen as an obvious variation of the cys-diabody to which claims 1-10 of the patent are drawn.
To elaborate, the “cys-diabody” to which claims 1-10 of the patent is depicted by Figure 3A of the patent.  As depicted thereby the cys-diabody comprises two antigen binding domains formed by the interaction of the VH domain of a first polypeptide and the VL domain of a second polypeptide or the interaction of the VL domain of a first polypeptide and the VH domain of a second polypeptide, wherein the two polypeptides are adjoined to one another via a disulfide bond formed between two cysteine residues; and also as depicted it is evident that the VH and VL domains of each of the polypeptide is adjoined by a peptide linker.  The cys-diabody, as claimed and depicted, is disclosed as comprising a C-terminal cysteine tail that extends the C-terminus of each of the polypeptides that combine to form the antibody (paragraph [0122] of the corresponding published application9) and this tail is described as comprising the amino acid sequence of gly-cly-cys (Figure 3B) (i.e., the amino acid sequence of SEQ ID NO: 32 as indicated by Table 3) such that the C-terminal cysteines are able to form the disulfide bond that adjoins the polypeptides.  In addition, with particular regard to claims 58-59 of the instant application, the cys-diabody, as claimed and depicted by the patent, is disclosed as comprising a linker of 5 amino acids or 8 amino acids, which adjoins the VH and VL domains of each of the polypeptides and which comprises the amino acid sequence of .

22.	Claims 48 and 61-63 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,414,820 in view of Yazaki et al. (Bioconjug. Chem. 2001 Mar-Apr; 12 (2): 220-228) (of record).
The claims of the patent are drawn to a cys-diabody that is either monospecific or bispecific.10
The cys-diabody to which the claims of the patent are drawn binds to CD8, as opposed to CEA, but it would be obvious to produce a cys-diabody that specifically binds to any antigen of interest (e.g., CEA).
Yazaki et al. (Bioconjug. Chem. 2001 Mar-Apr; 12 (2): 220-228) teaches a homomeric diabody comprising two antigen binding sites that bind to CEA; see entire document (e.g., the abstract).  Yazaki et al. teaches the diabody is derived from mouse monoclonal antibody T84.66 (see, e.g., the abstract). 
Accordingly it is submitted that it would have been obvious to one ordinarily skilled in the art at the time of the invention to have produced a diabody as in accordance with the instant claims, which binds to CEA and which comprises the heavy chain variable domain and light chain variable domain of anti-CEA monoclonal antibody T84.66.  To be clear this is because in view of the teachings of Yazaki et al. the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the patent anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.

23.	Claims 48, 50, 51, 53, 55-59, and 61-63 are directed to an invention not patentably distinct from claims 1-10 of commonly assigned U.S. Patent No. 10,414,820.  Specifically, for the reasons set forth in the above rejection of claims 48, 50, 51, 53, and 55-59 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,414,820 or the above rejection of claims 48 and 61 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,414,820 in view of Yazaki et al. (Bioconjug. Chem. 2001 Mar-Apr; 12 (2): 220-228). 
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned U.S. Patent No. 10,414,820, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made or to name the prior inventor of the conflicting subject matter.  Failure to comply with this requirement will result in a holding of abandonment of the application.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

24.	Claims 48, 50, 51, 53, and 55-59 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 7-10 of U.S. Patent No. 10,377,826.
The claims of the patent are drawn to a cys-diabody that is either monospecific or bispecific.
It is submitted that in view of the claims and a common understanding of the nature of the “cys-diabody” by the artisan, the diabody, as claimed by the instant application, would be seen as an obvious variation of the cys-diabody to which claims 1-10 of the 
To elaborate, the “cys-diabody” to which claims 1-10 of the patent is depicted by Figure 3A of the patent.  As depicted thereby the cys-diabody comprises two antigen binding domains formed by the interaction of the VH domain of a first polypeptide and the VL domain of a second polypeptide or the interaction of the VL domain of a first polypeptide and the VH domain of a second polypeptide, wherein the two polypeptides are adjoined to one another via a disulfide bond formed between two cysteine residues; and also as depicted it is evident that the VH and VL domains of each of the polypeptide is adjoined by a peptide linker.  The cys-diabody, as claimed and depicted, is disclosed as comprising a C-terminal cysteine tail that extends the C-terminus of each of the polypeptides that combine to form the antibody (paragraph [0122] of the corresponding published application11) and this tail is described as comprising the amino acid sequence of gly-cly-cys (Figure 3B) (i.e., the amino acid sequence of SEQ ID NO: 32 as indicated by Table 3) such that the C-terminal cysteines are able to form the disulfide bond that adjoins the polypeptides.  In addition, with particular regard to claims 58-59 of the instant application, the cys-diabody, as claimed and depicted by the patent, is disclosed as comprising a linker of 5 amino acids or 8 amino acids, which adjoins the VH and VL domains of each of the polypeptides and which comprises the amino acid sequence of SEQ ID NO: 28 (ser-gly-gly-gly-gly) or SEQ ID NO: 30 (gly-gly-gly-ser-gly-gly-gly-gly), respectively (see Table 3).  Accordingly it is submitted that there can be no doubt that the “cys-diabody” to which claims 1-10 of the patent are drawn is a diabody that is structurally and functionally indistinguishable from the claimed diabody.

25.	Claims 48 and 61-63 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 7-10 of U.S. Patent No. 10,377,826 in view of Yazaki et al. (Bioconjug. Chem. 2001 Mar-Apr; 12 (2): 220-228).
The claims of the patent are drawn to a cys-diabody that is either monospecific or bispecific.12

Yazaki et al. (Bioconjug. Chem. 2001 Mar-Apr; 12 (2): 220-228) teaches a homomeric diabody comprising two antigen binding sites that bind to CEA; see entire document (e.g., the abstract).  Yazaki et al. teaches the diabody is derived from mouse monoclonal antibody T84.66 (see, e.g., the abstract). 
Accordingly it is submitted that it would have been obvious to one ordinarily skilled in the art at the time of the invention to have produced a diabody as in accordance with the instant claims, which binds to CEA and which comprises the heavy chain variable domain and light chain variable domain of anti-CEA monoclonal antibody T84.66.  To be clear this is because in view of the teachings of Yazaki et al. the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the patent anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.

26.	Claims 48, 50, 51, 53, 55-59, and 61-63 are directed to an invention not patentably distinct from claims 7-10 of commonly assigned U.S. Patent No. 10,377,826.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other because for the reasons set forth in the above rejection of claims 48, 50, 51, 53, and 55-59 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 7-10 of U.S. Patent No. 10,377,826 or the above rejection of claims 48 and 61 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 7-10 of U.S. Patent No. 10,377,826 in view of Yazaki et al. (Bioconjug. Chem. 2001 Mar-Apr; 12 (2): 220-228).
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned U.S. Patent No. 10,377,826, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting 
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

27.	Claims 48, 50, 51, 53, 55-59, and 61-63 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 27-43 of copending Application No. 16/273,948 in view of Yazaki et al. (Bioconjug. Chem. 2001 Mar-Apr; 12 (2): 220-228) and Holliger et al. (Proc. Natl. Acad. Sci. USA. 1993 Jul 15; 90 (14): 6444-6448).
The claims of the copending application are drawn to a cys-diabody.
It is submitted that in view of the claims and a common understanding of the nature of the “cys-diabody” by the artisan, the diabody, as claimed by the instant application, would be seen as an obvious variation of the cys-diabody to which claims 27-43 of copending application are drawn.
To elaborate, the “cys-diabody” to which claims 27-43 of copending application is depicted by Figure 5A of the patent.  As depicted thereby the cys-diabody comprises two antigen binding domains formed by the interaction of the VH domain of a first polypeptide and the VL domain of a second polypeptide or the interaction of the VL domain of a first polypeptide and the VH domain of a second polypeptide, wherein the two polypeptides are adjoined to one another via a disulfide bond formed between two cysteine residues; and also as depicted it is evident that the VH and VL domains of each of the polypeptide is adjoined by a peptide linker.  The cys-diabody, as claimed and depicted, is disclosed as comprising a C-terminal cysteine tail that extends the C-terminus of each of the polypeptides that combine to form the antibody and this tail is depicted as comprising the 
The cys-diabody to which the claims of the copending application are drawn binds to PSMA and it appears the cys-diabody is not necessarily bispecific.
Yazaki et al. (Bioconjug. Chem. 2001 Mar-Apr; 12 (2): 220-228) teaches a homomeric diabody comprising two antigen binding sites that bind to CEA; see entire document (e.g., the abstract).  Yazaki et al. teaches the diabody is derived from mouse monoclonal antibody T84.66 (see, e.g., the abstract). 
Holliger et al. teaches bispecific diabodies; see entire document (e.g., the abstract; page 6445; and Figure 1 at page 6445).  Holliger et al. teaches bispecific diabodies have many practical applications (see, e.g., page 6444). 
Accordingly it is submitted that it would have been obvious to one ordinarily skilled in the art at the time of the invention to have produced a diabody as in accordance with the instant claims, which binds to CEA and which comprises the heavy chain variable domain and light chain variable domain of anti-CEA monoclonal antibody T84.66.  To be clear this is because in view of the teachings of Yazaki et al. and Holliger et al. the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the patent anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

28.	Claims 48, 50, 51, 53, 55-59, and 61-63 are directed to an invention not patentably distinct from claims 27-43 of commonly assigned copending Application No. 16/273,948.  although the conflicting claims are not identical, they are not patentably distinct from each other because for the reasons set forth in the above provisional rejection of claims 48, 50, 51, 53, 55-59, and 61-63 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 27-43 of copending Application No. 16/273,948 in view of Yazaki et al. (Bioconjug. Chem. 2001 Mar-Apr; 12 (2): 220-228) and Holliger et al. (Proc. Natl. Acad. Sci. USA. 1993 Jul 15; 90 (14): 6444-6448).
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned copending Application No. 16/273,948, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made or to name the prior inventor of the conflicting subject matter.  Failure to comply with this requirement will result in a holding of abandonment of the application.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

Conclusion
29.	No claim is allowed.

30.	As previously noted, the prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	McCartney et al. (Protein Eng. 1995; 8 (3): 301-14) teaches engineering disulfide-linked scFv dimers comprising C-termini tailed with cysteine residues.
	McCartney et al. (Miami Short Rep. 1993; 3: 91) teaches refolding of single-chain 
Raag et al. (FASEB J. 1995 Jan; 9 (1): 73-80) teaches bivalent scFvs are formed when the variable domains of a first scFv dissociate from one another and reassociate with variable domains from a second scFv. 
Desplancq et al. (Protein Eng. 1994 Aug; 7 (8): 1027-1033) teaches dimers and higher molecular weight forms may arise from head to tail intermolecular association of VH and VL domains. 
Atwell et al. (Protein Eng. 1999 Jul; 12 (7): 597-604) teaches length of the linker between VH and VL domains dictates precisely the transition between diabodies and triabodies. 
Whitlow et al. (Protein Eng. 1994 Aug; 7 (8): 1017-1026) teaches each binding site in a multivalent Fv comprises the variable light-chain (VL) domain from a single-chain Fv, and the variable heavy-chain (VH) domain from a second single-chain Fv.
Chen et al. (Adv. Drug Deliv. Rev. 2013 October 15; 65 (10): 1357-69; author manuscript; pp. 1-23) teaches flexible linkers are used to adjoin the domains of fusion proteins and include linkers composed of glycine and serine residues as well as a linker consisting of glycine residues.
Sabourin et al. (Yeast. 2007 Jan; 24 (1): 39-45; author manuscript; pp. 1-12) teaches a flexible linker consisting of 8 glycines.
Previously cited, Wu et al. (Immunotechnology. 1996 Feb; 2 (1): 21-36) teaches a diabody derived from anti-CEA monoclonal antibody T84.66.
Newly cited, Wu et al. (Protein Eng. 2001 Dec. 1; 14 (12): 1025-33) teaches a disulfide-linked diabody comprising two polypeptides comprising a C-terminal tail comprising a cysteine residue (see entire document; Figure 9).
Verhaar et al. (J. Nucl. Med. 1996; 37: 868–872) teaches radiolabeling a single-chain Fv using a C-terminal cysteine. 
DeNardo et al. (Cancer Biother. Radiopharm. 2001 Dec; 16 (6): 525-35) teaches a bispecific diabody.
Kipriyanov et al. (J. Mol. Biol. 2003; 330: 99-111) teaches a bispecific diabody (see entire document; Figure 1).
Adams et al. (Cancer Immunol. Immunother. 1995; 40: 299-306) teaches disulfide 2”).
Although not prior art, Sirk et al. (Bioconjugate Chem. 2008; 19 (12): 2527-34) teaches the cys-diabody (see entire document; Figure 1 at page 2529).

31.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

32.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        
	




slr
January 13, 2021




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).
        2 See, e.g., Winkler et al. (J. Immunol. 2000 Oct 15; 165 (8): 4505-4514), describing changing the specificity of an antibody by single point mutations (entire document; e.g., the abstract).
        3 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        4 See, e.g., Holliger et al. (of record) and Rag et al (of record).
        
        5 See, e.g., Figure 1 at page 6445 of Holliger et al. (or record).
        6 First described by Wu et al. (Immunotechnology. 1996 Feb; 2 (1): 21-36), this diabody is comprised of two polypeptides, each of which comprises a heavy chain variable domain and a light chain variable domain adjoined by a linker of 8 amino acids consisting of the amino acid sequence: GGGSGGGG.
        
        7 See, e.g., Holliger et al. (of record) and Rag et al (of record).
        
        8 See, e.g., Figure 1 at page 6445 of Holliger et al. (or record).
        9 U.S. Patent Application Publication No. 2016/0024209-A1.
        
        10 A “cys-diabody” is an antibody having a structure that is indistinguishable from the claimed diabody.  See the explanation in the above rejection.
        11 U.S. Patent Application Publication No. 2016/0024209-A1.
        12 A “cys-diabody” is an antibody having a structure that is indistinguishable from the claimed diabody.  See the explanation in the above rejection.